Mobley, Justice.
This being a case in which it was sought by petition for certiorari to review an order of the court of ordinary allowing a year’s support to- a child born out of wedlock, whose parents subsequently married, making the child legitimate, and to- correct alleged errors in said order, and the issues involved being ones of law only, the Court of Appeals, and not this court, has jurisdiction to review the exception to the order of the trial court dismissing said petition for certiorari. Code (Ann.) §§ 2-3704, 2-3708.

Transferred to the Court of Appeals.


All the Justices concur.